United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS         January 31, 2005
                      FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 03-31055
                        Summary Calendar



MAXANN C. FINK,

                                   Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 02-CV-2136
                       --------------------

                        Consolidated With



                          No. 04-30121
                        Summary Calendar


IDA J. ROCHESTER,

                                   Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-2114
                       --------------------
  No. 03-31055
c/w No. 04-30121
       -2-
                            No. 03-31055
                          c/w No. 04-30121
                                 -3-


Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Maxann C. Fink appeals the district court’s judgment denying

her motion for summary judgment, granting the Commissioner’s

cross-motion for summary judgment, and affirming the

Commissioner’s decision denying her applications for disability

insurance benefits and supplemental security income (SSI)

benefits.   Ida J. Rochester appeals the district court’s judgment

affirming the Commissioner’s decision denying Rochester’s

application for SSI benefits.    The appeals have been

consolidated.    In reviewing the Commissioner’s decisions to deny

benefits, we must determine whether there is substantial evidence

in the record to support the decisions and whether the proper

legal standards were used in evaluating the evidence.    Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995).

     Fink argues that the Commissioner violated 20 C.F.R.

§ 404.1512(e)(1) and (f) by ordering a consultative examination

(CE) without first recontacting the treating physicians for an

explanation of any perceived discrepancies in the medical

records.    Both Fink and Rochester contend that the Commissioner

also violated 20 C.F.R. § 404.1519h by failing to appoint a

treating physician to perform the CE.    Fink and Rochester next


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-31055
                           c/w No. 04-30121
                                  -4-


challenge the proceedings at their respective administrative

hearings, arguing that the administrative law judges (ALJs)

violated 20 C.F.R. §§ 404.1512(e) and 404.1527(d)(2) by failing

to 1) recontact the treating physicians and 2) consider the

necessary regulatory factors when declining to afford controlling

weight to the treating physicians’ opinions.   Rochester also

argues that the ALJ erred by failing to address the written

statement of her sister.

      Because Fink and Rochester were afforded the opportunity to

supplement their respective records with additional medical

reports from their treating physicians, we hold that any

procedural errors committed by the Commissioner were harmless and

did not affect Fink’s or Rochester’s substantial rights.

See Morris v. Bowen, 864 F.2d 333, 335 (5th Cir. 1988).

Similarly, Fink’s and Rochester’s reliance upon Newton v. Apfel

for purposes of their alleged ALJ procedural errors is misplaced

since the records for both Fink and Rochester contained “other

medical opinion evidence based on personal examination” in the

form of the CE reports.    See 209 F.3d 448, 453 (5th Cir. 2000).

Accordingly, we hold that the ALJs did not commit error when

declining to afford controlling weight to the treating

physicians’ opinions.   Finally, we reject Rochester’s argument

regarding the ALJ’s failure to address her sister’s written

statement as conclusional and lacking merit.
                          No. 03-31055
                        c/w No. 04-30121
                               -5-


    The records reveal that the ALJs’ decisions to deny benefits

were supported by substantial evidence.    See Martinez v. Chater,

64 F.3d 172, 173 (5th Cir. 1995).

     AFFIRMED.